Citation Nr: 1528102	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-42 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1961 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hearing loss and tinnitus are due to noise exposure during military service.  

Following a review of the April 2013 VA examination and the July 2013 addendum opinion, the Board concludes that they are inadequate to determine the claims of service connection for bilateral hearing loss in tinnitus.  In the July 2013 addendum opinion, the VA examiner determined that the conditions were not related to military service because the Veteran had hearing within normal limits at entrance to and separation from military service.

Initially, the Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA"). Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI").  As the audiological examinations pre-dated October 1967, the audiometric data have been appropriately converted to ISO units.  It is unclear whether the examiner recognized the need to convert the pre-1967 audiometric examinations to the ISO standard.  However, because the converted numeric data does not show a pattern of decreasing auditory acuity, this potential failure on the part of the examiner did not prejudice the Veteran.

With regard to the claim of service connection for bilateral hearing loss, the Board observes that a VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings during service.  The Court has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service..."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board acknowledges the May 2012 private opinion of record noting that the hearing loss in the high frequencies around the 3000 and 4000 cycles appeared to be most compatible with noise exposure of the type described while on active duty.  However, the private physician failed to provide a rationale to support his opinion.  As such, the opinion is also not sufficient to determine the claim on appeal.

As for the claim of service connection for tinnitus, the examiner failed to consider the Veteran's reports that the condition started within one year of military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In light of the foregoing, the Board finds that remand is necessary to obtain a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the etiology of his bilateral hearing loss and tinnitus.  The entire claims file, including this remand, must be reviewed by the examiner in conjunction with the examination. 

After reviewing the record and examining the Veteran, including obtaining a history regarding the onset of symptomatology, the examiner should provide an opinion regarding the following:

a.  Is at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral hearing loss is etiologically related to noise exposure during active service?

b.  Is at least as likely as not (probability of at least 50 percent) that the Veteran's tinnitus is etiologically related to noise exposure during active service?

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history of in-service noise exposure, and such reports should be considered in formulating any opinions. If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

2.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




